[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1385

                   SAMSON OMOSEFUNMI,,

                  Plaintiff, Appellant,

                            v.

            SERVICE PROCESSING CENTER, ET AL.,

                  Defendants, Appellees.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. William G. Young, U.S. District Judge]

                          Before

                 Torruella, Chief Judge,
           Selya and Boudin, Circuit Judges.

 Samson Omosefunmi on brief pro se.
 Donald K. Stern, United States Attorney, and Rayford A.
Farquhar, Assistant U.S. Attorney, on brief for appellees.

September 10, 1998

        Per Curiam.  Upon careful review of the briefs and
record, we find no merit in appellant's contentions.  Dismissal
of appellant's complaint was sufficiently justified by the
reasons described in the government's motion to dismiss, which
reasons included defendants' immunity from suit and appellant's
failure to state a claim upon which relief could be granted. 
The district court was not required to grant appellant's
application for default in these circumstances, and we find
appellant's allegations of judicial bias to be frivolous.
          Affirmed.  See 1st Cir. Loc. R. 27.1.   

                           -2-